Name: Commission Regulation (EEC) No 1586/92 of 22 June 1992 amending Regulation (EEC) No 1306/92 increasing to 1 000 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 6. 92 Official Journal of the European Communities No L 168/7 COMMISSION REGULATION (EEC) No 1586/92 of 22 June 1992 amending Regulation (EEC) No 1306/92 increasing to 1 000 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 1 306/92 Q, opened a standing invitation to tender for the export of 500 000 tonnes of bread-making wheat held by the French intervention agency ; whereas, in a communica ­ tion of 11 June 1992, France informed the Commission of the intention of its intervention agency to increase by 500 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the French intervention agency for which a standing invita ­ tion to tender for export has been opened should be increased to 1 000 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1306/92 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1306/92 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 000 000 tonnes of bread-making quality to be exported to all third countries . Customs export forma ­ lities must be completed during the period 1 July to 31 August 1992. 2. The regions in which the 1 000 000 tonnes of common wheat of bread-making quality are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1306/92 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 73, 19 . 3 . 1992, p. 7. (3) OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 288, 18 . 10. 1991 , p. 21 (0 OJ No L 139, 22. 5. 1992, p. 39. No L 168/8 Official Journal of the European Communities 23. 6. 92 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Amiens 75 000 Bordeaux 20 000 Chalons 217 000 Dijon 20 000 Lille 60 000 Nancy 80 000 Nantes 40 000 Orleans 186 000 Paris 60 000 Poitiers 70 000 Rennes 25 000 Rouen 122 000 Toulouse 25 000'